


EXHIBIT 10.9(a)

 

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED

NUCLEAR MANAGING BOARD AGREEMENT

FOR PLANT HATCH AND PLANT VOGTLE

 

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED  NUCLEAR MANAGING BOARD
AGREEMENT dated as of April 8, 2008 (this “Amendment No. 1”), amends that
certain Second Amended and Restated Nuclear Managing Board Agreement for Plant
Hatch and Plant Vogtle (“Nuclear Managing Board Agreement”) dated as of
April 21, 2006, by and among Georgia Power Company (“Georgia Power”), Oglethorpe
Power Corporation (An Electric Membership Corporation) (“Oglethorpe Power”),
Municipal Electric Authority of Georgia (“MEAG”) and City of Dalton, Georgia,
acting by and through its Board of Water, Light and Sinking Fund Commissioners
d/b/a Dalton Utilities  (“Dalton”) (each a “Party” and collectively the
“Parties”), is being entered into by and among the Parties.

 

WITNESSETH

 

WHEREAS, the Parties entered into the Nuclear Managing Board Agreement as
referenced above;

 

WHEREAS, Dalton has requested an amendment to the Nuclear Managing Board
Agreement to clarify the identity of Dalton as a Party; and

 

WHEREAS, each of the other Parties believes it is appropriate and is willing to
amend the Nuclear Managing Board Agreement as set forth below.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.0                                   Defined Terms.

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meaning given to such terms in the Nuclear Managing Board Agreement.

 

Section 2.0                                   Amendments to Nuclear Managing
Board Agreement.

 

Section 2.01.                          The following Article X shall be added to
and become a part of the Nuclear Managing Board Agreement:

 

--------------------------------------------------------------------------------


 

“ARTICLE X                 DALTON UTILITIES

 

10.1                        For all purposes of this Agreement:

 

(a)                                 the term ‘City of Dalton’ shall mean the
City of Dalton, Georgia, an incorporated municipality of the State of Georgia;

 

(b)                                 the term ‘Dalton’ shall mean only the
utility company, property and assets operated by the Board of Water, Light and
Sinking Fund Commissioners of the City of Dalton, Georgia d/b/a Dalton
Utilities, its successors, successors-in-title or assigns, including without
limitation any successors to the business of Dalton and the City of Dalton in
the event the Board of Water, Light and Sinking Fund Commissioners ceases to
exist by reason of an action of the Mayor and Council of the City of Dalton or
of the General Assembly of the State of Georgia or any other cause; and

 

(c)                                  the term ‘Dalton Utilities Assets’ shall
mean collectively (i) all property or assets of Dalton, including without
limitation all electric power generation, transmission and distribution assets,
owned or operated by the City of Dalton and contract rights and receivables
related thereto, which now or at any time in the future are owned, used or
operated by Dalton in connection with the public utilities of the City of
Dalton, and such property and assets shall include without limitation any sale,
insurance, condemnation or other proceeds with respect to such property and
assets; and (ii) all accounts receivable, debts, income or other amounts owed to
Dalton in connection with the public utilities of the City of Dalton.

 

10.2                        Notwithstanding any other term or provision of this
Agreement to the contrary, the Parties hereby agree that:

 

(a)                                 if any Party obtains any money judgment
against either the City of Dalton or Dalton because of Dalton’s default under
this Agreement or breach by Dalton of any representation or warranty under this
Agreement, such Party’s sole remedy to satisfy the judgment shall be to exercise
all legal and equitable rights available to it to realize upon any and all of
the Dalton Utilities Assets;

 

(b)                                 payments of all amounts of any kind or
nature whatsoever that may at any time be due and owing by Dalton pursuant to
the terms of, or resulting from, this Agreement shall be payable solely out of
the Dalton Utilities Assets and shall not be payable from any other source,
including without limitation the ‘General Fund’ of the City of Dalton;

 

(c)                                  no such payments shall be, or be deemed to
be, a debt, as contemplated by Article IX Section V of the Constitution of the
State of Georgia, of the City of Dalton under any circumstance or for any
purpose whatsoever, nor shall this Agreement constitute a pledge of the full
faith and credit of the City of Dalton, nor shall the City of Dalton appropriate
or be required to appropriate funds to pay for any amounts due under this
Agreement;

 

2

--------------------------------------------------------------------------------


 

(d)                                 no Party will ever have the right to compel
the exercise of any taxing power of the City of Dalton to pay any amount due
from Dalton under this agreement, nor to enforce payment thereof against any
property of the City of Dalton other than the Dalton Utilities Assets;

 

(e)                                  no Party shall have any recourse for
payment hereunder against any source of funds of the City of Dalton other than
the Dalton Utilities Assets, and each Party hereby irrevocably and
unconditionally waives any recourse or claim it may or could otherwise have or
allege to have against any payment source of the City of Dalton other than the
Dalton Utilities Assets; and

 

(f)                                   no provision of this Agreement is intended
to, nor shall any such provision in any way (i) grant, convey or otherwise
extend to any Party any lien, encumbrance or other charge against the Dalton
Utilities Assets, or (ii) modify, impair, subordinate or otherwise affect the
rights, obligations and privileges of Dalton arising under the City of Dalton,
Georgia Combined Utilities Revenue Bonds, Series 1997, the City of Dalton,
Georgia Combined Utilities Revenue Bonds, Series 1999, or any other obligation
of Dalton Utilities.

 

10.3                        Subject to the limitations set forth in
Section 10.2, no provision of this Article X shall prohibit any Party from:

 

(a)                                 Filing and prosecuting a civil action
against the City of Dalton, and pursuing any and all legal or equitable remedies
available to it, because of Dalton’s default under this Agreement or breach by
Dalton of any representation or warranty under this Agreement, including,
without limitation, all remedies provided in this Agreement;

 

(b)                                 Pursuing satisfaction of any judgment it may
obtain against the City of Dalton in any proceeding contemplated by
Section 10.3(a) against any and all of the Dalton Utilities Assets even if the
Board of Water, Light and Sinking Fund Commissioners shall cease to exist by
reason of an action of the Mayor and Council of the City of Dalton or of the
General Assembly of the State of Georgia or any other cause.”

 

Section 3.0                                   Miscellaneous.

 

Section 3.01.  Effect of Amendment.  By executing this Amendment No. 1, the
Parties agree to be bound by the terms of Section 2.0 above effective as of the
date first written above.

 

Section 3.02.  Reference to Nuclear Managing Board Agreement.  On and after the
date first above written, each reference in the Nuclear Managing Board Agreement
and other documents to “the Nuclear Managing Board Agreement”, “this Agreement”,
“the Agreement”, “hereunder”, “thereunder”, “hereto” or “thereto” or words of
like import referring to the Nuclear Managing Board Agreement, shall mean and be
a reference to the Nuclear Managing Board Agreement, as amended by this
Amendment No. 1.

 

3

--------------------------------------------------------------------------------


 

Section 3.03.  Continuing Effect.  The Nuclear Managing Board Agreement, as
specifically amended by this Amendment No. 1, is and shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed.

 

Section 3.04.  Governing Law.  This Amendment No. 1 shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Georgia.

 

Section 3.05.  Counterparts.  This Amendment No. 1 may be executed by one or
more of the Parties hereto in any number of separate counterparts, each of which
when so executed shall be an original and all of which taken together shall be
deemed to constitute but one and the same instrument.  Transmission by facsimile
of the signature page hereof signed by an authorized representative of a Party
will be conclusive evidence of the due execution by such Party of this Amendment
No. 1.  The Parties agree, however, to provide originally executed documents
promptly following any facsimile transmission pursuant to this provision.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their duly authorized representatives as of the
date first written above.

 

 

GEORGIA POWER COMPANY

 

 

 

By:

/s/ James H. Miller III

 

Name: James H. Miller III

 

Its: Senior Vice President and General Counsel

 

 

 

Attest:

/s/ Daniel Lowry

 

Its: Corporate Secretary

 

 

(CORPORATE SEAL)

 

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

By:

/s/ Thomas A. Smith

 

Name: Thomas A. Smith

 

Its: President and Chief Executive Officer

 

 

 

Attest:

/s/ Patricia N. Nash

 

Its: Secretary

 

 

(CORPORATE SEAL)

 

 

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

By:

/s/ Robert P. Johnston

 

Name: Robert P. Johnston

 

Its: President and Chief Executive Officer

 

 

 

Attest:

/s/ Peter M. Degnan

 

Its: General Counsel

 

 

(CORPORATE SEAL)

 

 

 

CITY OF DALTON, GEORGIA

 

BY: BOARD OF WATER, LIGHT AND SINKING FUND COMMISSIONERS d/b/a DALTON UTILITIES

 

 

 

By:

/s/ Don Cope

 

Name: Don Cope

 

Title: President and Chief Executive Officer

 

 

 

Attest:

/s/ George Mitchell

 

Title: Secretary

 

 

(SEAL)

 

5

--------------------------------------------------------------------------------

 
